Exhibit 10.1
*** Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and
Exchange Commission.***
ETHANOL MARKETING AGREEMENT
THIS AGREEMENT is entered into by and among Eco-Energy, Inc. (hereinafter “Eco”)
a Tennessee Corporation with its main office located at 725 Cool Springs Blvd,
Suite 500, Franklin, Tennessee 37067, and Granite Falls Energy, LLC (hereinafter
“GFE”) a Minnesota Limited Liability Corporation with its main office located at
15045 Highway 23 SE, Granite Falls, Minnesota 56241.
RECITALS:

A.  
GFE, who is currently operating an ethanol facility producing up to
50.89 million gallons per year of ethanol located in Granite Falls, Minnesota,
desires to establish an output-marketing Agreement (hereinafter “Agreement”).

B.  
Eco is a reseller of ethanol and is experienced in the marketing and
transportation of such ethanol, and is willing to agree to purchase the entire
ethanol output of the plant and any future increases in production.

NOW, THEREFORE, IT IS AGREED AS FOLLOWS BETWEEN THE PARTIES:

1.  
Eco Services. Eco shall, during the term hereof, purchase the entire output of
ethanol and to provide certain transportation services to GFE (the “Eco
Program”). The Eco services to be provided are set forth in Sections 2 and 3 and
the exhibits attached hereto which are referred to therein.

2.  
Eco Take or Pay Ethanol Purchases. GFE agrees to sell to Eco, and Eco agrees to
purchase from GFE, 100% of the production of ethanol during the term of the
Agreement, including any production in excess of current production of
50.89 million gallons per year. This shall include any production resulting from
an expansion or any modification to existing technology. Each potential Eco
purchase will be presented to the GFE representative by Eco for verbal approval.
Upon such verbal approval and purchase, a confirmation of the purchase contract
will be submitted to GFE by Eco, encompassing the details of each purchase. If
GFE shuts down its facility, GFE’s liability to Eco shall be limited to any
gallons of production forward sold by Eco prior to notice of shutdown. Eco shall
provide notice to and obtain approval of GFE before pre-selling any GFE
production.

3.  
Eco Transportation Services. Eco agrees to provide the transportation services
set forth in Exhibit B.

4.  
Fees. [*]

5.  
GFE Representative. GFE shall designate one or more persons who shall be
authorized and directed to receive services hereunder and to make all
merchandising, purchasing and sales decisions for GFE (hereinafter “Designated
Representative”). All directions, transactions and authorizations given by such
representative to Eco shall be binding upon GFE. Eco shall be entitled to rely
on the authorization of such persons until it receives written notification from
GFE that such authorization has been revoked. The terms of such purchase orders
shall be consistent with the provisions of Exhibit A and may include, but shall
not necessarily be limited to, price, volume, delivery schedule, and shipping
instructions.

      *  
Portion omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

             
Initials
  TLO   JD          

 

 



--------------------------------------------------------------------------------



 



6.  
Eco Limitations.

  (a)  
Eco assumes no responsibility for the completion or performance of any contracts
between GFE and GFE’s customers and suppliers, and GFE agrees they shall not
bring any action or make any claim against Eco based on any act, omission or
claim of any of GFE’s customers or suppliers.

  (b)  
GFE is responsible to cover all non-deliveries of any product that is contracted
between Eco and GFE in a timely manner in order to stay within the time
parameters of the contract. Eco will assist in procuring product from other
suppliers to cover these non-deliveries.

  (c)  
Throughout the term of this Agreement, if GFE shall fail to deliver ethanol, or
delay shipments that it has agreed to deliver to Eco and which Eco has agreed to
sell to a third-party, Eco shall be responsible for obtaining replacement
ethanol from other ethanol suppliers at market prices. GFE shall pay Eco all
costs and expenses incurred by Eco in fulfilling its obligations pursuant to the
immediately preceding sentence.

  (d)  
If any party terminates this Agreement for any reason, both parties will be
responsible to complete any existing contracts.

7.  
Separability and Non-liability. The services, contracts and relationships
between GFE and Eco are independent and separable.

8.  
Confidentiality Agreement. The parties agree, to the extent permitted by law, to
preserve and protect the confidentiality of this Agreement. Both parties
recognize that federal or state law may require the filing of the Agreement
with, or the furnishing of information to, governmental authorities or
regulatory agencies. Both parties further recognize the need, from time to time,
for the submission of the Agreement to affiliates, consultants, or contractors
performing work on, or related to, the subject matter of the Agreement. Buyer
and Seller agree to allow the submission of the Agreement to affiliates,
consultants, or contractors if such affiliates, consultants, or contractors
agree to protect the confidentiality of the Agreement and shall make all
available efforts to protect the material information if required to submit any
portion of this Agreement to an outside party (including, but not limited to, a
Request For Confidential Treatment under the Freedom of Information Act or any
similar legislation). In the event either party is of the opinion that
applicable law requires it to file the Agreement with, or to disclose
information related to the Agreement (other than information required by laws
and regulations in effect as of the date hereof to be furnished in periodic
reports to governmental authorities) to, any judicial body, governmental
authority or regulatory agency, that party shall so notify the other party in
writing prior to the disclosure or filing of the Agreement to give the other
party the opportunity to protect the material terms of the Agreement from
disclosure.

9.  
Public Disclosure. Any public announcements concerning the transaction
contemplated by this letter shall be approved in advance by Eco and GFE, except
for disclosures required by law, in which case the disclosing party shall
provide a copy of the disclosure to the other party prior to its public release,
keeping with the terms of Section 8 of this Agreement.

10.  
Solicitation. GFE agrees not to contact or interfere with, solicit, disrupt or
attempt to disrupt relationships, contractual or otherwise, between Eco and any
of its customers, employees or vendors.

             
Initials
  TLO   JD          

 

2



--------------------------------------------------------------------------------



 



11.  
Terms and Termination.

  (a)  
[*]
    (b)  
[*]
    (c)  
This Agreement may be terminated by GFE as to Eco in the event of material
breach of any of the material terms hereof by such other party, by written
notice specifying the breach, which notice shall be effective fifteen (15) days
after it is given unless the receiving party cures the breach within such time.
This Agreement may be terminated by Eco as to GFE in the event of material
breach of any of the material terms hereof by GFE, by written notice specifying
the breach, which notice shall be effective fifteen (15) days after it is given
unless the receiving party cures the breach within such time. Any material
breach by GFE as to Eco or by Eco as to GFE that cannot be resolved within
fifteen (15) days, both parties may mutually agree in writing to the length of
time needed to resolve the material breach.
    (d)  
This Agreement may also be terminated by the mutual consent of both parties on
such terms as the parties may agree.
    (e)  
In addition to any other method of terminating this Agreement, Eco may
unilaterally terminate this Agreement at any time if such termination shall be
required by any regulatory authority, and such termination shall be effective on
the 30th day following the giving of notice of intent to terminate.

12.  
Licenses, Bonds, and Insurance. Each party represents that it now has and will
maintain in full force and effect during the term of this Agreement, at its sole
cost, all necessary state and federal licenses, bonds and insurance in
accordance with applicable state or federal laws and regulations.

13.  
Limitation of Liability. EACH PARTY UNDERSTANDS THAT NO OTHER PARTY MAKES ANY
GUARANTEE, EXPRESS OR IMPLIED, TO ANY OTHER OF PROFIT, OR OF ANY PARTICULAR
ECONOMIC RESULTS FROM TRANSACTIONS HEREUNDER. IN NO EVENT SHALL ANY PARTY BE
LIABLE FOR SPECIAL, COLLATERAL, INCIDENTAL, OR CONSEQUENTIAL DAMAGES FOR ANY ACT
OR OMISSION COMING WITHIN THE SCOPE OF THIS AGREEMENT, OR FOR BREACH OF ANY OF
THE PROVISIONS OF THIS AGREEMENT, EVEN IF IT HAS BEEN ADVISED OF THE POSSIBILITY
OF SUCH DAMAGES. SUCH EXCLUDED DAMAGES INCLUDE, BUT ARE NOT LIMITED TO, LOSS OF
GOOD WILL, LOSS OF PROFITS, LOSS OF USE AND INTERRUPTION OF BUSINESS.

14.  
Disclaimer. GFE understands and agrees that Eco makes no warranty respecting
legal or regulatory requirements and risks. GFE shall obtain such legal and
regulatory advice from third parties as it may deem necessary respecting the
applicability of legal and regulatory requirements applicable to GFE’s business.

      *  
Portion omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

             
Initials
  TLO   JD          

 

3



--------------------------------------------------------------------------------



 



15.  
Indemnity. The parties agree that they shall absolve, release and refrain from
seeking remedies against each other and their officers, agents, employees,
subcontractors and insurers for any and all losses, claims, damages, costs,
suits and liabilities for damage, deterioration of quality, shrinkage in
quantity, loss of grade or loss of Ethanol resulting from the inherent nature of
transfer operations and the inherent nature of Ethanol provided that this in no
way shall relieve the parties for their own negligence, willful misconduct or
theft. Each party to this Agreement shall indemnify, defend and hold the other
harmless from claims, demands and causes of action asserted against the other by
any person (including without limitation employees of either party) for personal
injury or death, or for loss of or damage to property resulting from the willful
or negligent acts or omissions of the indemnifying party. Where personal injury,
death or loss of or damage to property is the result of the joint negligence or
misconduct or the parties hereto, the parties expressly agree to indemnify each
other in proportion to their respective share of such joint negligence or
misconduct.

16.  
Nature of Relationship. Eco is an independent contractor providing services to
GFE. No employment relationship, partnership or joint venture is intended, nor
shall any such relationship be deemed created hereby. Each party shall be solely
and exclusively responsible for its own expenses and costs of performance.

17.  
Notices. Any notices permitted or required hereunder shall be in writing, signed
by an officer duly authorized of the party giving such notice, and shall either
be hand delivered or mailed. If mailed, notice shall be sent by certified, first
class, return receipt requested, mail to the address shown above, or any other
address subsequently specified by notice from one party to the other.

18.  
Compliance with Governmental Controls. To the extent applicable, the parties
agree to comply with all laws, ordinances, rules, codes, regulations and lawful
orders of any federal, state or local government authority applicable to the
performance of the Agreement, including, without limitation, those pertaining to
the environment, safety, health, social security, old age pension, wage hour
laws, unemployment compensation, non-discrimination on the basis of race,
religion, color, sex or national origin and affirmative action.

19.  
New Or Changed Regulations. The parties enter the Agreement in reliance upon the
laws, rules, regulations, interpretations, decrees, Agreements, and concessions
of, and arrangements (hereafter called “Regulations”) with governments or
governmental instrumentalities in effect on the date of the Agreement with
respect to or directly or indirectly affecting the ethanol to be delivered,
including without limitation, production, gathering, manufacturing,
transportation, sale and delivery thereof insofar as said Regulations affect
both parties and their customers. In the event that at any time subsequent to
the date of the Agreement, any of said Regulations are changed or new
Regulations are promulgated whether by law, decree, interpretation or
regulation, or by response to the insistence or request of any governmental
authority or person purporting to act therefore, and the effect of such changed
or new Regulation (a) is or will not be covered by any other provisions of the
Agreement, or (b) has or will have an adverse economic effect upon the parties
to this Agreement or the suppliers or customers of said parties, the parties
shall have the option to request renegotiation of the prices and other pertinent
terms provided for in the Agreement and their respective effective dates. Said
option may be exercised by both parties at any time after such changed or new
Regulation is promulgated by giving notice of the exercise of its option to
renegotiate prior to the time of delivery of ethanol or any part thereof. Such
notice shall contain the new prices and terms desired by Agreement of Eco and
GFE. If the parties do not agree upon new prices and terms satisfactory to both
parties within ten (10) days after such notice is given, both parties shall have
the right to terminate the Agreement at the end of said ten (10) day period.

             
Initials
  TLO   JD          



 

4



--------------------------------------------------------------------------------



 



20.  
General.

  (a)  
This Agreement is the entire understanding of the parties concerning the subject
matter hereof, and it may be modified only in writing signed by the parties.
    (b)  
If any provision or provisions of this Agreement shall be held to be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
    (c)  
No party shall be liable for any failure to perform any or all of the provisions
of this Agreement if and to the extent that performance has been delayed or
prevented by reason of any cause beyond the reasonable control of such party.
The expression “cause beyond the reasonable control” shall be deemed to include,
but not be limited to: acts, regulations, laws, or restraints imposed by any
governmental body; wars, hostilities, sabotage, riots, or commotions; acts of
God; or fires, frost, storms, or lightning.
    (d)  
This Agreement is not intended to, and does not, create or give rise to any
fiduciary duty on the part of any party to any other.
    (e)  
This Agreement is governed by and shall be construed under the laws of the State
of Minnesota. Venue for any action arising from or in relation to this Agreement
shall be in Minneapolis, MN.
    (f)  
Either Party shall have the option to terminate this Agreement for convenience
upon sixty (60) days written notice to the other party from and after the
occurrence of any transfer, assignment, sale or other disposition of (i) all or
substantially all of the assets comprising the Facility, or (ii) more than 50%
of the stock of GFE or Eco or their respective parent companies to any Person
which is not an Affiliate. Any termination pursuant to this Section shall be
effective sixty (60) days after written notice is provided by the terminating
party to the other party; provided, however that any such termination shall not
relieve either party of its obligations incurred under this Agreement prior to
the termination date.
    (g)  
This Agreement shall be binding upon GFE and this above referenced plant in the
event that the name is later changed to any name in the alternative. A change in
name does not void, nor make this Agreement voidable.

DATED AND EXECUTED AS OF THIS 24th DAY OF December, 2008

              Granite Falls Energy, LLC        
 
           
BY:
  /s/ Tracey L. Olson                  
 
            Eco-Energy, Inc.        
 
           
BY:
  /s/ Jaime Dachelet                  

             
Initials
  TLO   JD          

 

5



--------------------------------------------------------------------------------



 



EXHIBIT A
Ethanol Services
Eco shall purchase 100% of the production of ethanol of GFE’s plant in
accordance with Section 2 of this Agreement and on the following terms:

1.  
[*]
  2.  
GFE is responsible for any and all of their local, state and federal tax
liabilities.
  3.  
Eco shall provide scheduling and marketing for ethanol produced.
  4.  
Eco shall be responsible for receivables risk on ethanol.
  5.  
Eco reserves the right to refuse business to anyone due to credit and market
risk.
  6.  
GFE shall meet or exceed all specifications for E-grade denatured fuel ethanol
in accordance with ASTM specifications, as well as, any changes in fuel ethanol
industry standards that might occur after the execution of this Agreement. This
includes, but is not limited to, the Magellan specifications for E Grade
Denatured Fuel Ethanol. (as listed in EXHIBIT C) Denaturant level in the product
shall be between 1.96% and 2%, however, both parties recognize that the IRS has
not defined what 2% actually encompasses, therefore until further guidance from
the IRS, Eco will accept product that is within the range of 1.96% to 2.49%
according to the technical interpretation which permits rounding.
  7.  
GFE shall keep Eco informed on production forecasts, as well as daily plant
inventory balances.
  8.  
On all truck and rail shipments, title and risk of loss of the ethanol will pass
at the loading flange between the plant and the truck or railcar. Unless
otherwise specified, Eco is purchasing all ethanol on a FOB plant basis.
  9.  
GFE shall provide a minimum of ten (10) days storage on the GFE site.
  10.  
GFE must have meters that measure both gross and net 60 degrees Fahrenheit
temperature corrected gallons.
  11.  
Eco shall deduct all unavoidable costs such as government tariffs or assessment
fees, sales taxes, import/export handling fees, assessments, inspection fees, or
any other that has been approved by GFE.
  12.  
All Renewable Identification Numbers (RINs) shall be generated, in accordance
with Eco’s RIN Generation Program.  GFE shall transfer to ECO, 1.0 RINs for Corn
Ethanol; 1.5 RINs for Biodiesel and 2.5 RINs for Cellulosic Ethanol for each
respective gallon purchased by Eco. On a quarterly basis, Eco shall provide a
transaction summary to GFE for reconciliation purposes, however, GFE, as the
designated Producer, shall retain responsibility for accurate reporting to the
EPA.

      *  
Portion omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

             
Initials
  TLO   JD          

 

6



--------------------------------------------------------------------------------



 



EXHIBIT B
Eco Transportation Services

1.  
Eco will purchase all truck and railcar gallons on an FOB plant basis.
  2.  
Eco will supply trucks to transport Ethanol.
  3.  
Eco and GFE, if needed, will mutually agree as to the number of railcars needed
to use as a fleet. GFE will be responsible for securing all rail cars and
equipment pertaining to rail.
  4.  
Eco will negotiate rail rates on behalf of GFE.
  5.  
If needed, all rail contracts will be in the name of GFE, or any name later
chosen in the alternative.
  6.  
GFE will invoice Eco for rail freight along with a copy of the actual railroad
invoice. The rail freight will be paid by Eco per the railroad invoice schedule.

             
Initials
  TLO   JD          

 

7



--------------------------------------------------------------------------------



 



EXHIBIT C
Product Specification

Ethanol Specification Standards

                  Specification Limit
Apparent Proof, 60F
  Hydrometer   min. 200
 
      max. 203
Fuel Ethanol Content, volume %
  ASTM D5501   min. 95
 
      max. 98 excluding water
Ethanol, volume %
  ASTM D5501   min. 93.5%
Methanol, volume %
  ASTM D5501   max. 0.5
Denaturant Content, volume %
      min. 1.96 %
 
      max. 2.49 %
Water, mass%
  ASTM E-203 or E-1064   max. 0.82*
Solvent Washed Gum, mg/100mI
  ASTM D381   max 5
Inorganic Chloride, mg/L
  ASTM D512-81 Proc. C   max. 32
Copper Content, mg/kg
  ASTM D1688 Method A   max. 0.08
Acidity, mass% mg/L
  ASTM D1613   max. 0.007
pHe
  ASTM D6423   min. 6.5
 
      max. 9.0
Appearance
      Visibly free of suspended and/or
 
      settled contaminants. (Clear & Bright)
Sulfur, ppm max
  ASTM D5453-93   10
Sulfate, ppm max
  ASTM D7319   4.00
 
  ASTM D7318    
 
  ASTM D7328    
Benzene, vol% max
  ASTM D5580-00 - Test results of a sample   0.06
 
  of the denaturant multiplied by 0.0249    
Olefins, vol% max
  ASTM D6550-00 - Test results of a sample   0.5
 
  of the denaturant multiplied by 0.0249    
Aromatics, vol% max
  ASTM D5580-00 - Test results of a sample   1.7
 
  of the denaturant multiplied by 0.0249    
 
       

California Denaturant Standards

                  Specification Limit Property   Test Method   Magellan
Benzene, vol% max
  ASTM D5580-00   1.1
Olefins, vol% max
  ASTM D6550-00 (modified)   10
Aromatics, vol% max
  ASTM D5580-00   35

             
Initials
  TLO   JD          

 

8